Citation Nr: 1746660	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-27 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956 and from January 1957 to January 1973.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

On the Veteran's substantive appeal dated August 2015, he requested a hearing before a Veterans Law Judge.  However, in a statement dated May 2017, he cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has COPD and emphysema related to his service, in particular from exposure to asbestos during his service aboard the USS Delta and USS Hector.  The Board notes that the Veteran's service personnel records document his service aboard these ships during service from September 1952 to April 1956 and that his military occupational specialty was a pipefitter which is consistent with asbestos exposure.  As such, the Board finds the Veteran's report of being exposed to asbestos during service to be credible and consistent with the record.  Also, the Veteran's service treatment records document treatment and hospitalization from January 1967 to March 1967 for left lower lobe infiltration and left pleural effusion of unknown etiology, presumably a viral process or pulmonary embolus.  The Veteran's service personnel records also show that he served in Vietnam at the time of reenlistment in the Air Force in January 1969 and is therefore presumed to have been exposed to designated herbicide agents.  

The Veteran was provided a VA respiratory examination in September 2013.  The VA examiner noted the Veteran's in-service asbestos exposure from 1952 to 1956 as well as the treatment for the left pleural effusion.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with COPD and concluded that it is less likely than not that the COPD is related to service.  The VA examiner's rationale for her conclusion was based on her finding that asbestos exposure does not cause COPD or emphysema.  Moreover, the Veteran did not have any radiographic evidence of asbestos-related lung disease.  Also, in a Report of General Information dated October 2013, RO personnel noted the VA examiner's report that the Veteran's current COPD is not related to the in-service treatment for the pleural effusion as this condition resolved during service.  

The Board finds that the VA examiner's opinion with regard to whether the Veteran's COPD is related to his in-service asbestos exposure is not sufficient for evaluation purposes.  Specifically, with respect to the examiner's finding that asbestos exposure does not cause COPD, the Board observes that in the Veteran's Informal Hearing Presentation (IHP) dated September 2017, the Veteran submitted an article from the Mesothelioma Center (an advocacy organization listing an oncologic registered nurse as advisor) which reports that while asbestos exposure does not directly cause COPD, researchers suspect that exposure can increase a person's risk for developing the condition.  The representative also cited an abstract of a study by Hnizdo, E, and V Vallyathan. "Chronic Obstructive Pulmonary Disease due to Occupational Exposure to Silica Dust: A Review of Epidemiological and Pathological Evidence." Occupational and Environmental Medicine 60.4 (2003): 237-243. PMC. Web. 29 Sept. 2017; available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1740506/.

The Board notes that the Court of Appeals for Veterans Claims (Court) has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Although the Board acknowledges that the article submitted by the Veteran notes that asbestos exposure does not cause COPD which is consistent with the September 2013 VA examiner's opinion, as the VA examiner did not address whether asbestos exposure can increase a person's risk for developing COPD, the Board finds that an addendum opinion is required in order for the VA examiner to address the medical article and abstract submitted by the Veteran.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the VA examiner who provided the VA respiratory examination for the Veteran in October 2013 to provide an opinion as to the etiology of the Veteran's COPD and emphysema.  If that examiner is not available, then forward the claims file to another appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current COPD is causally or etiologically related to the Veteran's service, to include his credible report of asbestos exposure during his service aboard the USS Delta and USS Hector from 1952 to 1956.  

In providing the requested opinion, the examiner is asked to address the medical article submitted by the Veteran from the Mesothelioma Center which indicates that asbestos exposure can increase a person's risk for developing COPD. See VBMS document labeled "Appellate Brief (VSO IHP; Post Remand Brief; Attorney Brief" dated 9/29/2017).  The examiner must comment on whether this research has been generally accepted by the medical community and whether it is applicable in this Veteran's case. 

A complete rationale for any opinion offered must be provided.  

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




